Case 3:19-cv-00204-NJR-RJD Document 1 Filed 02/14/19 Page 1 of 7 Page ID #1



                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF ILLINOIS


 DEBORAH JARMAN, individually and on              )
 behalf of others similarly situated,             )
                                                  )
           Plaintiff,                             )      Case No. ___________
 v.                                               )
                                                  )      Honorable ______________
 CITY OF GRANITE CITY and                         )
 AMERICAN TRAFFIC SOLUTIONS,                      )
 INC.,                                            )
                                                  )
                                                  )
           Defendants.
                                    NOTICE OF REMOVAL

         Defendant American Traffic Solutions, Inc. ("Defendant ATS") hereby removes the above-

captioned action, currently pending in the Circuit Court of Madison County, Illinois, to the United

States District Court for the Southern District of Illinois. Removal is based upon the Class Action

Fairness Act, codified in relevant part at 28 U.S.C. §§ 1332(d) and 1453, and 28 U.S.C. § 1441(a)

and (b).

         As grounds for removal, Defendant ATS states the following:

                                           Background

         1.       On December 11, 2018, Plaintiff Deborah Jarman filed a putative class action

against Defendants City of Granite City ("Granite City") and ATS in the Circuit Court of Madison

County, Illinois, entitled Deborah Jarman v. City of Granite City and American Traffic Solutions,

Inc., Case No. 18-L-1658 (the "State Court Action").

         2.       Plaintiff asserts two causes of action: (1) Count I — Money Had and Received,

against both Defendants Granite City and ATS; and (2) Count II — violation of the Illinois

Consumer Fraud and Deceptive Business Practices Act, against only Defendant ATS.




CORE/0805797.0010/150611967.1
Case 3:19-cv-00204-NJR-RJD Document 1 Filed 02/14/19 Page 2 of 7 Page ID #2



         3.       The basis for each count is a red light camera "notice of violation" sent by

Defendant ATS on behalf of its Illinois municipal customers.

         4.       Plaintiff filed this putative class action Complaint seeking to certify a class on

behalf of "[a]ll persons who, from December 12, 2013, through the date of final judgment, received

a 'Notice of Violation' listed as being from 'a municipal court' of a municipality in Illinois, with a

contract from or with American Traffic Solutions, Inc., including Granite City, Illinois, and was

not served with notice either personally, via a warrant, or via certified mail return receipt, with

proof of actual service available." (See Complaint at ¶¶ 36 and 37).

         5.       Plaintiff seeks to recover compensatory damages for the proposed class for all

monies paid by class members for violations, as well as attorney fees, costs, and treble damages

with respect to Count II. She further seeks a ruling that she and other class members are not liable

for any amounts owed on violations received, but not yet paid.

         6.       Pursuant to 28 U.S.C. § 1446(a), Defendant ATS has attached all process,

pleadings, and orders served on Defendant ATS in the State Court Action as Exhibit A.

         7.       Defendant ATS was served with this lawsuit on January 18, 2019, and this Notice

of Removal is timely filed in accordance with 28 U.S.C. § 1446(b).

         8.       Notice of the filing of this Notice of Removal has been given to Plaintiff by service

of this Notice of Removal upon its attorneys as required by 28 U.S.C. § 1446(d). A true and

accurate copy of this Notice of Removal will be filed with the Clerk of the Circuit Court in Madison

County, Illinois in accordance with the provisions of 28 U.S.C. § 1446(d), and a copy of the Notice

of Filing is attached as Exhibit B (without Exhibits attached).

         9.       Defendant ATS is not seeking to remove solely under 28 U.S.C. § 1441(a), and thus

Defendant Granite City's consent to removal is not required. 28 U.S.C. §§ 1446(b)(2)(A), 1453(b).



                                                    2
CORE/0805797.0010/150611967.1
Case 3:19-cv-00204-NJR-RJD Document 1 Filed 02/14/19 Page 3 of 7 Page ID #3



Nevertheless, counsel for Defendant Granite City has indicated that Granite City consents to the

removal.

           The Class Action Fairness Act ("CAFA") Authorizes Federal Jurisdiction

         10.      Under CAFA, codified in relevant part at 28 U.S.C. §§ 1332(d) and 1453, this Court

has jurisdiction over the State Court Action because all three requirements for such jurisdiction

are met.

         11.      CAFA expands federal jurisdiction over class actions by amending 28 U.S.C. §

1332 to grant original jurisdiction where: (1) the putative class contains at least 100 members; (2)

any member of the putative class is a citizen of a State different from that of any defendant

("minimal diversity"); and (3) the amount in controversy exceeds $5 million in the aggregate for

the entire class, exclusive of interest and costs. 28 U.S.C. § 1332(d); Sabrina Roppo v. Travelers

Commercial Insurance Co., 869 F.3d 568, 578 (7th Cir. 2017)

         12.      Defendant ATS, as the party asserting federal jurisdiction under CAFA, must

establish that the three requirements of 28 U.S.C. § 1332(d) are satisfied. Once the removing party

proves the proposed class exceeds 100 members, minimal diversity, and the amount in

controversy, then the case belongs in federal court.1 See Sabrina Roppo, 869 F.3d at 578 (holding

that federal subject matter jurisdiction exists if these three requirements are met).

         13.      This Court must "apply the same liberal rules [to removal allegations] that are

applied to other matters of pleading" under Rule 8 of the Federal Rules of Civil Procedure and

must accept as true Defendant ATS's good-faith allegations. Sabrina Roppo, 869 F.3d at 579

(quoting Dart Cherokee Basin Operating Co., LLC v. Owens, 135 S. Ct. 547, 553 (2014)).

A.       The Putative Class Exceeds 100 Members


1
  To the extent Plaintiff files a motion to remand and argues that jurisdiction of this Court is lacking, Defendant ATS
reserves its right to assert all arguments in favor of such jurisdiction.

                                                          3
CORE/0805797.0010/150611967.1
Case 3:19-cv-00204-NJR-RJD Document 1 Filed 02/14/19 Page 4 of 7 Page ID #4



         14.      CAFA requires that the class consist of at least 100 persons.        28 U.S.C. §

1332(d)(5)(B). Defendant ATS meets this requirement for two separate reasons.

         15.      First, the Complaint itself alleges that the number of people injured by Defendants

is "a minimum of one thousand people." (See Complaint at ¶ 32).

         16.      Second, the Complaint defines the putative class broadly as "[a]ll persons who,

from December 12, 2013, through the date of final judgment" received a Notice of Violation

(“NOV”) mailed by Defendant ATS on behalf of its Illinois municipal customers. (See Complaint

at ¶ 37).

         17.      Defendant ATS admits it has mailed a NOV on behalf of Illinois municipalities to

more than 100 persons in the defined class, and thus the proposed class exceeds 100 members.

(See Affidavit of Maureen Manning at ¶ 10, attached hereto as Exhibit C).

B.       Minimal Diversity Exists

         18.      CAFA requires minimal diversity—at least one putative class member must be a

citizen of a different state than one of the defendants. 28 U.S.C. § 1332(d)(2)(A).

         19.      Plaintiff is a citizen of Illinois. (See Complaint at ¶ 1).

         20.      Defendant ATS is incorporated in Kansas, with its principal place of business in

Arizona. (See Affidavit of Maureen Manning at ¶ 4).

         21.      Accordingly, Defendant ATS is a citizen of the State of Kansas and the State of

Arizona for diversity purposes, and the minimal diversity requirement under CAFA is met.

C.       The $5 Million Amount in Controversy Requirement is Met

         22.      CAFA also requires that the aggregate amount in controversy exceed $5 million for

the entire putative class, exclusive of interest and costs. 28 U.S.C. § 1332(d)(2).




                                                     4
CORE/0805797.0010/150611967.1
Case 3:19-cv-00204-NJR-RJD Document 1 Filed 02/14/19 Page 5 of 7 Page ID #5



         23.      In Count I, Plaintiff seeks damages "in an amount in excess of $50,000.00." In

Count II, Plaintiff seeks damages "in an amount in excess of $50,000.00." Plaintiff provides little

information about the alleged value of the claims. (See Complaint).

         24.      When a complaint fails to specify the amount of damages sought, as here, then the

removing party need only establish the amount in controversy by a good-faith estimate that is

"plausible and adequately supported by the evidence." Bloomberg v. Serv. Corp. Int'l, 639 F.3d

761, 763 (7th Cir. 2011).

         25.      In order to meets its burden, the removing party does not need to establish what

damages the plaintiff will recover, Bloomberg, 639 F.3d at 763, and does not need to confess

liability to show that the amount in controversy exceeds the threshold. Spivey v. Vertrue, Inc., 528

F.3d 982, 986 (7th Cir. 2008).

         26.      Rather, the removing party only needs to show how much the plaintiff has placed

"in controversy." Sabrina Roppo, 869 F.3d at 579 (quoting Bloomberg, 639 F.3d at 763).

         27.      The Complaint identifies two sub-classes: (1) "those class members who actually

made payment" of the civil penalty assessed by the Illinois municipality for the red light violation

and (2) "those class members who did not actually make payment" of the civil penalty assessed by

the Illinois municipality for the red light violation. (See Complaint at ¶¶ 41 and 42).

         28.      The Complaint alleges that "those class members who actually made payment" did

so under duress, and thus are entitled to a refund of those payments. (See Complaint at ¶ 41).

         29.      The Complaint alleges that "those class members who did not actually make

payment" are entitled to a finding of non-liability and should not have to pay the civil penalty

currently owed for their violations. (See Complaint at ¶ 42).




                                                  5
CORE/0805797.0010/150611967.1
Case 3:19-cv-00204-NJR-RJD Document 1 Filed 02/14/19 Page 6 of 7 Page ID #6



         30.      Plaintiff places "in controversy" the total amount of dollars paid by members of the

proposed class, and the total amount of dollars due but not yet paid on NOVs mailed to members

of the proposed class by Defendant ATS on behalf of its Illinois municipal customers.

         31.      Defendant ATS admits that the minimum fine amount for NOVs mailed on behalf

of Illinois municipalities is $100.00. (See Affidavit of Maureen Manning at ¶ 11).

         32.      Defendant ATS admits it has mailed at least 200,000 NOVs to persons in the

proposed class. (See Affidavit of Maureen Manning at ¶ 10).

         33.      Plaintiff has placed in controversy an amount that exceeds, at a minimum, $5

million. (See Affidavit of Maureen Manning at ¶ 12).

         34.      Accordingly, based on the claims Plaintiff placed in controversy and the evidence

Defendant ATS has offered to monetize those claims, the amount in controversy exceeds $5

million.

         WHEREFORE, Defendant American Traffic Solutions, Inc. respectfully requests that this

Court assume original jurisdiction over this action pursuant to 28 U.S.C. § 1332(d).



Dated: February 14, 2019                        Respectfully submitted,

                                                STINSON LEONARD STREET LLP

                                                By     /s/ Jon Santangelo
                                                  Jon Santangelo, IL Bar # 6202867
                                                  Joy C. Syrcle, IL Bar # 6302066
                                                  7700 Forsyth Blvd, Suite 1100
                                                  St. Louis, Missouri 63105
                                                  (314) 863-0800 telephone
                                                  (314) 863-9388 facsimile
                                                  jon.santangelo@stinson.com

                                                   Attorney for Defendant American Traffic
                                                   Solutions, Inc.



                                                   6
CORE/0805797.0010/150611967.1
Case 3:19-cv-00204-NJR-RJD Document 1 Filed 02/14/19 Page 7 of 7 Page ID #7



                                CERTIFICATE OF SERVICE

       I hereby certify that on February 14th, 2019, I electronically filed the foregoing by using
the Court's CM/ECF system. I hereby certify that a true copy of the foregoing was served via
United States Mail and email on this 14th day of February, 2019, to:

Thomas G. Maag, Esq.
Peter J. Maag, Esq.
Maag Law Firm, LLC
22 West Lorena Avenue
Wood River, IL 62095

Attorneys for Plaintiff Deborah Jarman



                                                     /s/ Jon Santangelo
                                                Attorney for Defendant American Traffic
                                                Solutions, Inc.




                                                7
CORE/0805797.0010/150611967.1
